DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The claim rejections under 35 U.S.C. 103 as unpatentable over Leiden et al. (US 2013/0214034) in view of Thompson et al. (US 4,205,694) on claims 1-3, 6-9, 11 and 16-17, and Leiden et al., Thompson et al. and Daykin et al. (US 6,881,266) on claims 4-5 and 10 are withdrawn because they were reversed by the patent board in the decision filed February 17, 2021.

REASONS FOR ALLOWANCE
Claims 1-6, 9-11 and 16-17 are allowed. The following is an examiner’s statement of reasons for allowance: independent claim 1 is drawn to a coating device on a carriage with a drive means that is mounted on a guiding ring to be fit around a tubular member such as a pipe to be coated, with a nozzle mounted on the carriage but spaced away from the carriage by a distance sufficient to prevent air disturbance from the motion of the carriage to interfere with the spray fan. The apparatus also includes a supply of material, a motor for the drive and the carriage has adjustable means for detaching from the ring, a roller to help move the carriage and a locker to adjust a roller location.
The closest prior art, Leiden et al., Thompson et al. and Daykin et al. fail to teach or suggest the above apparatus for the reasons indicated in the patent board decision dated February 17, 2021. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN A KITT whose telephone number is (571)270-7681.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.A.K/
Stephen KittExaminer, Art Unit 1717                                                                                                                                                                                                        5/3/2021

/Dah-Wei D. Yuan/Supervisory Patent Examiner, Art Unit 1717